 1   WO
 2
 3
 4
 5                        IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7
 8    Antonio Lozano Solis,                           No. CV 18-00988-PHX-GMS (JZB)
 9                          Petitioner,
10    v.                                              ORDER
11    Charles L. Ryan, et al.,
12                          Respondents.
13
14          Pending before the Court is Magistrate Judge John Z. Boyle’s Report and
15   Recommendation (“R&R”) (Doc. 19), which recommends that Petitioner Antonio Lozano
16   Solis’s Petition for the Writ of Habeas Corpus (Doc. 1) be denied.
17              Also pending before the Court is Petitioner’s Motion to Amend his Objections to
18   the R&R (Doc. 27) 1 and his Motion to Appoint Counsel (Doc. 30).
19                                         BACKGROUND
20          Because no party has objected to the procedural background as set forth in the R&R,
21   the Court adopts the background as an accurate account. (Doc. 19 at 1–5).
22   I.     Legal Standard
23          This court “may accept, reject, or modify, in whole or in part, the findings or
24   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). “[T]he district judge
25   must review the magistrate judge’s findings and recommendations de novo if objection is
26
27          1
              Solis’s Motion to Amend is granted, but his request for oral argument is denied
28   because the parties have thoroughly discussed the law and the evidence, and oral argument
     will not aid the Court’s decision. See Lake at Las Vegas Investors Group, Inc. v. Pac.
     Malibu Dev., 933 F.2d 724, 729 (9th Cir. 1991).
 1   made, but not otherwise. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.
 2   2003) (en banc) (emphasis in original). District courts are not required to conduct “any
 3   review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474
 4   U.S. 140, 149 (1985).
 5          When reviewing habeas claims, a federal court may not grant habeas relief unless
 6   the state’s adjudication of the claims resulted in a decision that was contrary to, or involved
 7   an unreasonable application of, clearly established federal law as determined by the
 8   Supreme Court, or resulted in a decision that was based on an unreasonable determination
 9   of the facts in light of the evidence presented in the state court proceedings. 28 U.S.C. §
10   2254(d)(1); see Robertson v. Pichon, 849 F.3d 1173, 1182 (9th Cir. 2017). “This is a
11   difficult to meet and highly deferential standard for evaluating state-court rulings, which
12   demands that state-court decisions be given the benefit of the doubt.” Cullen v. Pinholster,
13   563 U.S. 170, 181 (2011) (internal citations and quotations omitted). Review of a prior
14   state court decision under § 2254(d)(1) by a federal court is limited to the record “before
15   the state court that adjudicated the claim on the merits.” Id. “When reviewing state criminal
16   convictions on collateral review, federal judges are required to afford state courts due
17   respect by overturning their decisions only when there could be no reasonable dispute that
18   they were wrong.” Woods v. Donald, 135 S. Ct. 1372, 1376 (2015).
19          Procedural default occurs when a petitioner has not exhausted a federal habeas claim
20   by first presenting the claim in state court and is now barred from doing so by the state's
21   procedural rules (including rules regarding waiver and preclusion). Castille v. Peoples,
22   489 U.S. 346, 351 (1989). If a state court properly applies a state procedural bar during
23   post-conviction proceedings that prevents the state court from considering the merits, those
24   claims are also procedurally defaulted. Davila v. Davis, 137 S. Ct. 2058, 2064 (2017). In
25   Arizona, for non-capital cases, a petitioner does not exhaust a claim for purposes of federal
26   review unless he has presented it to the Arizona Court of Appeals. Castillo v. McFadden,
27   399 F.3d 993, 998 (9th Cir. 2004).
28   ///

                                                  -2-
 1          In the event of procedural default, habeas review is foreclosed absent a showing of
 2   “cause and prejudice.” Reed v. Ross, 468 U.S. 1, 11 (1984). To demonstrate cause, a
 3   petitioner must show that “some objective factor external to the defense” impeded his
 4   efforts to raise the claim in state court. Davila, 137 S. Ct. at 2065 (internal citations and
 5   quotations omitted); McCleskey v. Zant, 499 U.S. 467, 493 (1991). “Prejudice is actual
 6   harm resulting from the alleged constitutional violation.” Thomas v. Lewis, 945 F.2d 1119,
 7   1123 (9th Cir. 1992) (internal quotation omitted).
 8   II.    Analysis
 9          A.     Motion to Appoint Counsel
10          There is no constitutional right to appointed counsel in habeas proceedings. See
11   Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“[T]he right to appointed counsel
12   extends to the first appeal of right, and no further”). The Court, however, does have the
13   discretion to appoint counsel in “exceptional circumstances.” See 28 U.S.C. § 1915(e)(1);
14   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986); Aldabe v. Aldabe, 616 F.2d
15   1089, 1093 (9th Cir. 1980). “A finding of exceptional circumstances requires an evaluation
16   of both ‘the likelihood of success on the merits and the ability of the petitioner to articulate
17   his or her claim pro se in light of the complexity of the legal issues involved.’” Wilborn,
18   789 F.2d at 1331 (quoting Weygant v. Look, 718 F.2d 952, 954 (9th Cir. 1983)); see
19   Richards v. Harper, 864 F.2d 85, 87 (9th Cir. 1988). “Neither of these factors is dispositive
20   and both must be viewed together before reaching a decision on request of counsel” under
21   § 1915(e)(1). Wilborn, 789 F.2d at 1331.
22          Having considered both factors, the Court finds that Petitioner has not demonstrated
23   a likelihood of success on the merits or that any difficulty he is experiencing in attempting
24   to litigate his case is due to the complexity of the issues involved. While Plaintiff has
25   pointed to difficulties that he is experiencing with regards to prison resources and personal
26   limitations, such difficulties do not make his case exceptional. Accordingly, this case does
27   not currently present circumstances requiring the appointment of counsel.
28   ///

                                                  -3-
 1          B.     Review of Objections
 2          Solis objects to several findings of Magistrate Judge Boyle, arguing that (1) his trial
 3   counsel’s failure to investigate the gang expert constituted ineffective assistance of
 4   counsel, (2) that his trial counsel’s failure to call additional witnesses to the stand
 5   constituted ineffective assistance of counsel, (3) that his conviction was because of
 6   prosecutorial misconduct, (4) that judicial bias affected his proceedings, (5) that his
 7   conviction was obtained in violation of his right to Due Process, and (6) that the record as
 8   a whole establishes his actual innocence. Because Solis does not meaningfully object to
 9   the Magistrate Judge’s conclusions regarding his other claims, the Court will accept those
10   conclusions without further review.
11                 1.      Ineffective Assistance of Counsel
12          Solis bears the burden of demonstrating his trial counsel was ineffective. See
13   Strickland v. Washington, 466 U.S. 668, 687–87 (1984). “Strickland’s standard . . . is
14   highly demanding.” Kimmelman v. Morrison, 477 U.S. 365, 382 (1986). To succeed under
15   Strickland, Solis must demonstrate that (1) his counsel’s representation fell below an
16   objective standard of reasonableness and (2) that the failure prejudiced him. Strickland,
17   466 U.S. at 687. To establish prejudice, Solis must show that there is a “reasonable
18   probability” that the outcome of the proceedings would have been different but for
19   counsel’s deficient performance. Id. Courts reviewing decisions of trial counsel are limited
20   by the presumption that decisions of counsel fall within a wide range of reasonable
21   assistance. Id. at 689–90. This means that courts must avoid “the distorting effects of
22   hindsight” as much as possible, and “evaluate the conduct from the counsel’s perspective
23   at the time.” Id. at 689. Even if counsel fails to substantially investigate all plausible lines
24   of defense, assistance can still be effective. Id. at 681.
25           For ineffective assistance of counsel claims under Strickland, “each unrelated
26   alleged instance of counsel’s ineffectiveness is a separate claim for purposes of
27   exhaustion.” Gulbrandson v. Ryan, 738 F.3d 976, 922 (9th Cir. 2013) (internal quotation
28

                                                  -4-
 1   marks omitted). So the Court will evaluate each of Solis’s claims that his counsel failed to
 2   investigate or call particular witnesses.
 3                        a.      Failure to Interview Gang Expert
 4          Petitioner argues that his counsel’s failure to interview the prosecution’s gang expert
 5   before trial resulted in counsel being unprepared to defend against the expert’s testimony.
 6   (Doc. 1 at 10–11). On post-conviction review, the trial court determined that Solis’s trial
 7   counsel was adequately prepared to cross-examine Davis, because he had previously
 8   questioned him in an evidentiary hearing. (Doc. 13-3, Ex. R. at 177). Petitioner fails to
 9   demonstrate that this decision violated clearly established federal law or involved an
10   unreasonable determination of the facts. See Lord v. Wood, 184 F.3d 1083, 1095 n.8 (9th
11   Cir. 1999) (“Counsel is not obligated to interview every witness personally in order to be
12   adjudged to have performed effectively.”). Thus, the Court cannot grant relief on this basis.
13                        b.      Failure to Call Witnesses
14          Solis additionally argues that his counsel was ineffective because they failed to call
15   two witnesses, Maria Galvez and Robert Franco, to the stand. The PCR trial court found
16   that there was no evidence that Solis requested that his counsel call these witnesses, and
17   more importantly, there was no evidence that Galvez or Franco would have testified to
18   anything that would have been favorable to Solis. Thus, Solis “failed to show either
19   deficient performance or resulting prejudice.” (Doc. 13-2, Ex. R. at 177–80). The PCR
20   trial court correctly concluded that this was not ineffective assistance of counsel under
21   Strickland, so the Court cannot grant relief here.
22                        c.      Failure to Call Co-Defendant
23          Solis further argues that his trial counsel was ineffective because they failed to call
24   his co-defendant, who would have testified that Solis had a beer bottle in his hand, not a
25   gun. (Doc. 1 at 10). The post-conviction relief trial court found that Solis’s trial counsel
26   was not ineffective, because his co-defendant’s trial had not happened yet and his co-
27   defendant would have claimed the protection of the Fifth Amendment. (Doc. 13-2, Ex. R.
28   at 179–180). Solis again fails to demonstrate that the holding of the PCR trial court violated

                                                 -5-
 1   clearly established federal law or represented an unreasonable determination of the facts.
 2   Solis does not point to any evidence that would suggest that his co-defendant would have
 3   testified favorably.
 4                  2.      The PCR Trial Court reasonably concluded that the victim’s
                            recantation was wholly incredible.
 5
 6          Pointing to the victim’s testimony and letter, Solis argues that there was
 7   prosecutorial misconduct in his case and that he is actually innocent. On review, the PCR
 8   trial court rejected both claims because it found the victim’s recantation to be “totally
 9   untruthful,” and held that because the victim’s testimony was “equivocal at best,” Solis
10   “failed to establish grounds for relief.” (Doc. 13-5 at 120, 118).     The PCR trial court
11   pointed to the fact that Solis contacted the victim first, the victim admitted he did not
12   remember many details of the event, and that the victim testified that he told police at the
13   scene that Solis pointed a weapon at him. (Id. at 117).
14          Solis presents no other evidence from which this Court could conclude that the PCR
15   trial court’s findings were an unreasonable determination of the facts. Without more, this
16   Court must accept the trial court’s credibility determinations. See Davis v. Ayala, 135 S.
17   Ct. 2187, 2201 (2015) (“[E]ven if reasonable minds reviewing the record might disagree
18   about [a person’s] credibility, on habeas review that does not suffice to supersede the trial
19   court’s credibility determination.”) Nor does Solis point to additional evidence that could
20   show that the PCR court’s determination that he failed to establish his actual innocence
21   was unreasonable. Thus, Petitioner’s claims of prosecutorial misconduct and actual
22   innocence fail.
23                  3.      Judicial Bias
24          Solis claims that the PCR trial court exhibited judicial bias in his case by denying
25   various motions in his case. (Doc. 1 at 20). This claim fails. Judicial bias can “almost
26   never” be demonstrated based on a judicial ruling alone. Liteky v. United States, 510 U.S.
27   540, 555 (1994). Because Solis does not point to anything other than the denied motions,
28   this request for relief is denied.

                                                 -6-
 1                 4.     Due Process
 2                        a.     Victim’s False Testimony
 3          Solis argues that his conviction was obtained in violation of the due process clause
 4   because the prosecution knowingly used the false testimony of the victim. But because the
 5   PCR trial court correctly determined that the victim did not give a credible recantation of
 6   his testimony, there is no evidence to support Solis’s assertion that the victim’s original
 7   testimony was false. Thus, this claim lacks merit.
 8                        b.     Co-Defendant Severance
 9          Petitioner’s co-defendant severance claim is procedurally defaulted.           Solis
10   attempted to raise this in his fourth petition for post-conviction relief. (Doc. 13-6 Ex. XX
11   at 69). Because there was no new evidence to support his claim, the PCR trial court
12   concluded that it was untimely. Solis does not present any grounds to excuse his procedural
13   default, so this claim must also be dismissed.
14                                        CONCLUSION
15          Magistrate Judge Boyle correctly determined that Solis’s petition lacks merit. Thus,
16   the Court will accept the R&R and deny the petition.
17          IT IS HEREBY ORDERED that Magistrate Judge Boyle’s R&R (Doc. 19) is
18   adopted.
19          IT IS FURTHER ORDERED denying and dismissing with prejudice the
20   Petitioner’s Petition for the Writ of Habeas Corpus (Doc. 1) and directing the Clerk of
21   Court to terminate this action and enter judgment accordingly.
22          IT IS FURTHER ORDERED that Petitioner Solis’s Motion to Amend (Doc. 27)
23   is GRANTED
24          IT IS FURTHER ORDERED that petitioner Solis’s Motion to Appoint Counsel
25   (Doc. 30) is DENIED.
26          IT IS FURTHER ORDERED that the request for a Certificate of Appealability
27   and leave to proceed in forma pauperis on appeal is DENIED because dismissal of the
28

                                                -7-
 1   Petition is justified by a plain procedural bar and jurists of reason would not find the ruling
 2   debatable. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).
 3          Dated this 8th day of April, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -8-
